Albert LaSha, appellee, filed a bill of complaint in the circuit court of Boone county against Albert W. Benham, Florence L. Benham and the Blackhawk Finance Corporation, appellants, to set aside a conveyance of certain real estate from the Benhams to the corporation on the ground that the deed was in fraud of the rights of creditors. The bill particularly sought to subject the property to the lien of a judgment in favor of appellee against Albert W. Benham. A decree was entered in accordance with the prayer of the bill. An appeal is prosecuted to this court.
A bill seeking to set aside a fraudulent conveyance and subject lands to sale for payment of a judgment does not involve a freehold so as to authorize a direct appeal to this court. The Appellate Court has jurisdiction of such proceedings. Biggins v. Lambert, 204 Ill. 142; Moshier v.Reynolds, 155 id. 72.
The cause is transferred to the Appellate Court for the Second District.
Cause transferred. *Page 502